          Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LISA FORSEE, VINCENT RUSSELL, JEAN RYAN,
 BRONX       INDEPENDENT            LIVING     SERVICES,
 BROOKLYN CENTER FOR INDEPENDENCE OF THE                            Case No. 19-cv-04406 (ER)
 DISABLED, CENTER FOR INDEPENDENCE OF THE
 DISABLED, NEW YORK, DISABLED IN ACTION OF                          STIPULATED
 METROPOLITAN             NEW         YORK,     HARLEM              PROTECTIVE ORDER
 INDEPENDENT LIVING CENTER, on behalf of
 themselves and all others similarly situated,

                        Plaintiffs,

                               v.
                                                                                    January 22, 2020
 METROPOLITAN TRANSPORTATION AUTHORITY,
 PATRICK FOYE, in his official capacity as chair and chief
 executive officer of the Metropolitan Transportation
 Authority, NEW YORK CITY TRANSIT AUTHORITY,
 ANDY BYFORD, in his official capacity as President of the
 New York City Transit Authority, and the CITY OF NEW
 YORK,

                        Defendants.


               In accordance with and pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Evid. 502(d),

the parties to this action, by and through counsel, agree as follows:

1.     This Stipulated Protective Order is being entered into to facilitate the production, exchange

       and discovery of documents and information that merit confidential treatment (the

       “Documents” or “Testimony”) in the above action (the “Action”).

2.     Any party may designate Documents produced, or Testimony given, in connection with

       this Action as “confidential,” either by notation on each page of the Document so

       designated, a statement on the record of the deposition, or by written advice provided to

       the respective counsel for all affected parties, or by other appropriate means.
       Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 2 of 11
                                                                                              2


3.   As used herein:

     (a)    “Confidential Information” shall mean all Documents and Testimony, and all

            information contained therein, and other information designated as confidential, if

            such Documents or Testimony contain trade secrets, proprietary business

            information, competitively sensitive information, sensitive personal information, or

            other information the disclosure of which would, in the good faith judgment of the

            party designating the material as confidential, be detrimental to that party, the

            conduct of that party’s business or the business of any of that party’s customers or

            clients.

     (b)    “Producing Party” shall mean the party producing “Confidential Information” in

            connection with depositions, document production or otherwise, or the party

            asserting confidentiality, as the case may be.

     (c)    “Receiving Party” shall mean the party receiving “Confidential Information” in

            connection with depositions, document production or otherwise.

4.   The Receiving Party may, at any time, notify the Producing Party in writing that the

     Receiving Party does not concur with the designation of a document or other material as

     Confidential Information.    If the Producing Party does not agree to declassify such

     document or material within seven (7) days of the written notification, the Receiving Party

     may move before the Court for an order declassifying those documents or materials. If no

     such motion is filed, such documents or materials shall continue to be treated as

     Confidential Information. If the motion is filed, the documents or other materials shall be

     treated as Confidential Information unless and until the Court rules otherwise. On such a
       Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 3 of 11
                                                                                                 3


     motion, the Producing Party bears the burden of establishing the propriety of its designation

     of documents or information as Confidential Information.

5.   Except with the prior written consent of the Producing Party or by Order of the Court,

     Confidential Information shall not be furnished, shown or disclosed to any person or entity

     except to:

     (a)    for individual parties, the named plaintiff or defendant; or, for organizational

            parties, personnel of plaintiff or defendant with authority to make decisions related

            to the litigation (which means the executive director or president of the

            organization, members of the board of directors and/or members of any litigation

            committee advising the board of directors) and personnel of plaintiff or defendant

            who otherwise need to review the documents in order to assist in the preparation

            of this Action for trial or other proceeding herein and who have been advised of

            their obligations hereunder;

     (b)    counsel for the parties to this Action (including in-house counsel working on the

            litigation) and their associated attorneys, paralegals and other professional and non-

            professional personnel (including support staff and outside copying or other

            litigation services) who are directly assisting such counsel in the preparation of this

            action for trial or other proceeding herein, are under the supervision or control of

            such counsel, and who have been advised by such counsel of their obligations

            hereunder;

     (c)    expert witnesses or consultants retained by the parties or their counsel to furnish

            technical or expert services in connection with this Action or to give testimony with

            respect to the subject matter of this action at the trial of this action or other
       Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 4 of 11
                                                                                                 4


             proceeding herein; provided, however, that such Confidential Information is

             furnished, shown or disclosed in accordance with paragraph 7 hereof;

     (d)     the Court and court personnel;

     (e)     an officer before whom a deposition is taken, including stenographic reporters and

             any necessary secretarial, clerical or other personnel of such officer;

     (f)     trial and deposition witnesses, if furnished, shown or disclosed in accordance with

             paragraphs 8 and 9, respectively, hereof;

     (g)     mediators retained for this Action or appointed by the Court; and

     (h)     any other person agreed to by the Producing Party.

6.   Confidential Information shall be utilized by the Receiving Party and its counsel only for

     purposes of this Action and for no other purposes.

7.   Before any disclosure of Confidential Information is made to an expert witness or

     consultant pursuant to paragraph 5(c), counsel for the Receiving Party shall obtain the

     expert’s written agreement, in the form of Exhibit A attached hereto, to comply with and

     be bound by its terms. Counsel for the Receiving Party obtaining the certificate shall

     supply a copy to counsel for the other Parties at the time designated for expert disclosure,

     except that any certificate signed by an expert or consultant who is not expected to be called

     as a witness at trial is not required to be supplied.

8.   Should the need arise for any party to disclose Confidential Information during any hearing

     or trial before the Court, including through argument or the presentation of evidence, and

     should the parties not be able to resolve any disputes over the disclosure of Confidential

     Information, such party may do so only after taking such steps as the Court, upon motion
        Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 5 of 11
                                                                                                    5


      of the Producing Party, shall deem necessary to preserve the confidentiality of such

      Confidential Information.

9.    This Stipulated Protective Order shall not preclude counsel for any party from using during

      any deposition in this action any Documents or Testimony which has been designated as

      “Confidential Information” under the terms hereof. Any deposition witness who is given

      access to Confidential Information (other than individuals listed in paragraph 5) shall, prior

      thereto, be provided with a copy of this Stipulated Protective Order and shall execute a

      written agreement, in the form of Exhibit A attached hereto, to comply with and be bound

      by its terms. Counsel for the party obtaining the certificate shall supply a copy to counsel

      for the other parties to the action.

10.   A party may designate as Confidential Information subject to this Stipulated Protective

      Order any document, information, or deposition testimony, or any portion thereof,

      produced or given by any non-party to this Action. In the case of Documents produced by

      a non-party, designation shall be made by notifying all counsel in writing of those

      documents which are to be stamped and treated as such at any time up to fifteen (15) days

      after actual receipt of copies of those documents by counsel for the party asserting

      confidentiality.   In the case of deposition Testimony, designation shall be made by

      notifying all counsel in writing of those portions which are to be stamped or otherwise

      treated as such at any time up to fifteen (15) days after the transcript is received by counsel

      for the party asserting confidentiality. Prior to the expiration of such fifteen (15) day period

      (or until a designation is made by counsel, if such a designation is made in a shorter period

      of time), all such Documents and Testimony shall be treated as Confidential Information.
        Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 6 of 11
                                                                                                6


11.   A Receiving Party who seeks to file a motion with the Court using Documents or

      Testimony which have previously been designated as comprising or containing

      Confidential Information, and/or any pleading, brief or memorandum which reproduces,

      paraphrases or discloses Confidential Information, shall provide all other parties with

      reasonable advance notice of its intentions; in the event the parties cannot resolve the

      issues, the parties may seek a conference with the Court. Unless the Court rules otherwise,

      all Confidential Information filed with the Court shall be redacted or filed under seal

      pursuant to this Court’s Individual Rules of Practice and the Local Rules of the United

      States District Court for the Southern District of New York. Where possible, only

      confidential portions of filings with the Court shall be filed under seal.

12.   Any person receiving Confidential Information shall not reveal or discuss such information

      to or with any person not entitled to receive such information under the terms hereof.

13.   Any document or information that may contain Confidential Information that has been

      inadvertently produced without identification as to its “confidential” nature as provided in

      paragraphs 2 and/or 10 of this Stipulated Protective Order, may be so designated by the

      party asserting the confidentiality privilege by written notice to the undersigned counsel

      for the Receiving Party, identifying the document or information as “confidential” within

      a reasonable time following the discovery that the document or information has been

      produced without such designation.

14.   Extracts and summaries of Confidential Information shall also be treated as confidential in

      accordance with the provisions of this Stipulated Protective Order.
        Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 7 of 11
                                                                                                   7


15.   The production or disclosure of Confidential Information shall in no way constitute a

      waiver of each Producing Party’s right to object to the production or disclosure of other

      information in this action or in any other action.

16.   This Stipulated Protective Order shall continue to be binding after the conclusion of this

      litigation except that (a) there shall be no restriction on documents that are used as exhibits

      in Court (unless such exhibits were filed under seal); and (b) a Receiving Party may seek

      the written permission of the Producing Party or further order of the Court with respect to

      dissolution or modification of any part of the Stipulated Protective Order. The provisions

      of this Stipulated Protective Order shall, absent prior written consent of both parties,

      continue to be binding after the conclusion of this Action.

17.   Nothing herein shall be deemed to waive any privilege recognized by law, or shall be

      deemed an admission as to the admissibility in evidence of any facts or documents revealed

      in the course of disclosure.

18.   Within sixty (60) days after the final termination of this Action by settlement or exhaustion

      of all appeals, all Confidential Information produced or designated and all reproductions

      thereof, shall be returned to the Producing Party or shall be destroyed. In the event that

      any Receiving Party chooses to destroy physical objects and documents, such Party shall

      certify in writing within sixty (60) days of the final termination of this Action that it has

      undertaken its best efforts to destroy such physical objects and documents, and that such

      physical objects and documents have been destroyed to the best of its knowledge.

      Notwithstanding anything to the contrary, counsel of record for the Parties may retain one

      copy of documents constituting work product, a copy of pleadings, motion papers,

      discovery responses, deposition transcripts and deposition and trial exhibits.            This
        Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 8 of 11
                                                                                                   8


      Stipulated Protective Order shall not be interpreted in a manner that would violate any rules

      of professional conduct. Nothing in this Stipulated Protective Order shall prohibit or

      interfere with the ability of counsel for any Receiving Party, or of experts specially retained

      for this case, to represent any individual, corporation, or other entity adverse to any party

      or their affiliate(s) in connection with any other matters.

19.   (a)    Pursuant to Fed. R. Evid. 502(d), if a Producing Party discloses information in

      connection with this Action that the Producing Party thereafter claims to be privileged or

      protected by the attorney-client privilege, the attorney work product protection, or trial

      preparation material (“Privileged Material”), the disclosure of that Privileged Material will

      not constitute or be deemed a waiver or forfeiture of any claim of privilege or work product

      protection that the Producing Party would otherwise be entitled to assert with respect to the

      Privileged Material and its subject matter.

      (b)    If a Producing Party has disclosed or made available information it claims to be

      Privileged Material, the Producing Party may notify the Receiving Party of its claim and,

      within seven (7) days, a privilege log or revise its existing log. Upon such notification, the

      Receiving Party shall promptly return, sequester, or destroy/delete the Privileged Material,

      any reasonably accessible copies it has, and any work product reflecting the contents of the

      Privileged Material; not use or disclose the information until the claim is resolved; and take

      reasonable steps to retrieve the information if the Receiving Party disclosed it to any other

      person or entity before receiving notice.

      (c)    The Receiving Party may move the Court for an order compelling production of

      the Privileged Material. The motion shall not assert as a ground for production the fact or

      circumstances of the initial production.
         Case 1:19-cv-04406-ER Document 86 Filed 01/22/20 Page 9 of 11
                                                                            9


20
 .      Th
         isS
           tipu
              lat
                edP
                  rot
                    ect
                      iveO
                         rde
                           rmay b
                                ech
                                  ang
                                    edbyfu
                                         rth
                                           ero
                                             rde
                                               rofth
                                                   isCou
                                                       rt
                                                        , andi
                                                             s

        w
        ithou
            tpr
              ejud
                 icetoth
                       erigh
                           tso
                             faP
                               art
                                 ytomov
                                      efo
                                        rre
                                          li
                                           eff
                                             romanyo
                                                   fit
                                                     sprov
                                                         is
                                                          ion
                                                            s,o
                                                              r

        tos
          eeko
             r ag
                reetod
                     if
                      fer
                        ento
                           r add
                               it
                                ion
                                  alp
                                    rot
                                      ect
                                        ion fo
                                             ranyp
                                                 art
                                                   icu
                                                     larm
                                                        ate
                                                          ria
                                                            lor

        in
         form
            at
             ion
               .


D
ated:    NewYork
               ,NewY  o
                      rk
         J
         anua
            ry22,2020



D
ISAB
   ILITYR
        IGHTSADVOCATES                  PAUL
                                           ,WE ISS
                                                 ,RIFK
                                                     IND
                                                       ,WHARTON &
                                         GARRISONLLP



                                        GregoryF.L aufe
                                                      r
                                        JosephKolatch
Miche
    lleC aiola
                                        1285Av enueo  f
                                                      theAm eric
                                                               as
Tori
   eA tkin
         son
                                        New Yo rk,NewY  o
                                                        r k 10019
Em lyS
   i   eel
         enfreund
                                        Phone: 212-373-3000
655ThirdAv enu e
               , 14thF
                     loo
                       r
                                        Em a
                                           il
                                            :a  ar
                                                 ffa@ paulweiss
                                                              .com
NewYo  rk
        ,NY 10017
                                               glau
                                                  f e
                                                    r@ paulweiss
                                                               .com
Tel
  : (212  )644-8644
                                               jkolat
                                                    ch@ paulw e
                                                              iss
                                                                .com
Fax: (212 )644-8636
mcaio
    la@  d
         ralegal.o
                 rg
                                        Counse
                                             lf o
                                                r De
                                                   fendan
                                                        tsMet
                                                            ropol
                                                                itan
                                        Transp
                                             orta
                                                tionAuth
                                                       ori
                                                         ty
                                                          ,P a
                                                             tr
                                                              ickFo ye
                                                                     ,New
SHEPPARDMULL    IN R
                   ICHTER
                                        YorkCi
                                             tyT ran
                                                   sitAu
                                                       thor
                                                          it
                                                           ya ndA nd
                                                                   yB y
                                                                      for
                                                                        d
& HAMPTONLLP
Dani
   elB rown
30Ro ck
      efel
         lerPl
             aza
NewYo rk,NY 10112
Tel
  : (212 )653
            -8700
Fax: (212)653
            -8701

A
tto
  rne
    ysf
      orP
        lain
           ti
            ff
             s



                                    ITISSOORDERED
                                                :


D
ated
   : January 22, 2020
                                    Hon
                                      . Edg
                                          ardoRamos
                                    Uni
                                      tedSt
                                          atesD
                                              is
                                               tr
                                                ictJudg
                                                      e
